816 F.2d 679
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Grayling B. DICE, Petitioner-Appellant,v.Dan L. BOLDEN, and Attorney General for the State ofMichigan, Respondents- Appellees.
No. 86-1853.
United States Court of Appeals, Sixth Circuit.
April 6, 1987.

1
Before JONES and NORRIS, Circuit Judges, and COOK, District Judge.*


2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the the motion for counsel, the informal brief and the record, this panel agrees unanimously that oral argument is not needed.  Rule 9(b)(3), Rules of the Sixth Circuit.


3
Petitioner filed a habeas corpus petition in the district court.  He alleged:  1) the prosecution knowingly and willfully used false information to obtain his conviction;  2) the conviction was obtained by the use of evidence gained pursuant to an unlawful arrest;  3) he was denied a Walker hearing to determine the voluntariness of his confession;  4) he was denied effective assistance of counsel;  5) the trial court erred in failing to give an instruction on larceny by trick;  6) any statements made between the time of arrest and arraignment should have been suppressed; and 7) the sentence imposed was too severe.  The magistrate's report and recommendation recommended that the petition for writ of habeas corpus be denied.  After making a de novo review, the district court judge adopted the report and recommendation and dismissed the action.  Upon review of the record, we conclude that the district court did not err in its decision.


4
It is ORDERED that the motion for counsel be denied and the judgment of the district court affirmed for the reasons stated in the magistrate's report and recommendation and the district court's decision.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julian A. Cook, Jr., U.S. District Judge for the Eastern District of Michigan, sitting by designation